Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 13 are objected to because of the following informalities:  
In claim 1, the extent of the preamble is unclear. It will be assumed that everything preceding “wherein a surface” is the preamble of the claim.
Furthermore, in claim 13 “and in wherein” is awkward. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 and 8 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,530,862 (“Ragnarsson”).

Regarding claim 1, Ragnarsson discloses a busbar for a conductor line for supplying electrical power to an electrical load which is movable along the conductor line, wherein a surface (the upper surface visible in Fig. 2) of a side (upper side) of the busbar (the portion of 6 extending from 8 to the distal tip) intended to make contact with a sliding body of a current collector (the identified portion contacts a mating member 4 as 4 slides over the surface of 6)  has at least one groove-shaped depression (see 9 and 10) which, at least in certain sections, 
Regarding claim 2, Ragnarsson discloses wherein the at least one groove-shaped depression includes a single depression extending continuously along a continuous section of the busbar (see the depression formed by portions 7 through 9, Fig. 3).
Regarding claim 3, Ragnarsson discloses wherein the single depression runs at regular intervals along the longitudinal direction of the busbar (see the depression shape defined from portions 7 through 9 which can be defined by intervals along its length, such as an interval defined halfway along the depression where the inflection of the shape is defined).
Regarding claim 4, Ragnarsson discloses wherein when seen in plan view, the single depression (9) has the form of a sinuous line with a plurality of uniform round loops (see loops near the lead lines of 7 and 9 in Fig. 3) which, starting from a longitudinal center axis of the busbar, alternately extend in opposite directions (see Fig. 3).
Regarding claim 5, Ragnarsson discloses wherein when seen in plan view, the single depression has an at least approximately sinusoidal form (see Fig. 3) or comprises a continuous sequence of interconnected circular arcs of the same radius (see Fig. 3).
Regarding claim 8, Ragnarsson discloses wherein the at least one groove-shaped depression (10) includes a plurality of separate depressions (10) positioned on a continuous section of the busbar (see Fig. 2).
Regarding claim 9, Ragnarsson discloses wherein the separate depressions (10) have the same shape and, in the longitudinal direction of the busbar, are arranged at the same distance from each other (see Fig. 2).
Regarding claim 10, Ragnarsson discloses wherein when seen in plan view, the separate depressions extend in a straight line and parallel to each other at an oblique angle relative to a longitudinal center axis of the busbar (see Fig. 2).
Regarding claim 11, Ragnarsson discloses wherein each of the at least one groove-shaped depression (9) has a cross section that is V-shaped or is rounded at a bottom portion (see Fig. 3).
Regarding claim 12, Ragnarsson discloses wherein each of the at least one groove-shaped depression (9 or 10) is integrated into the busbar as part of a forming process of the busbar (see Figs. 2 and 3).
Regarding claim 13, Ragnarsson discloses wherein the busbar has a curved cross-sectional shape (see 9 which presents a curved cross section as seen in Fig. 3) and in wherein the side intended to make contact with the sliding body of the current collector is a concave side (see Fig. 3).
Allowable Subject Matter
Claims 6 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all applicable claim objections are remedied.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 6, the prior art does not disclose or suggest the claimed busbar for a conductor line for supplying electrical power to an electrical load which is movable along the conductor line including wherein when seen in plan view, the single depression has the form of a zigzag line with a plurality of straight sections which cross the longitudinal center axis of the busbar alternately in opposite directions, along with the remaining elements of the claim.
The depression of Ragnarsson does not run in a zigzag line. Uranishi discloses a body with grooves running at an oblique angle, but the body is a bearing, not a busbar for supplying electrical power to an electrical load which is movable along the conductor line.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/OSCAR C JIMENEZ/            Examiner, Art Unit 2833